Appellate Case: 22-8011     Document: 010110776192       Date Filed: 12/01/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 22-8011
                                                    (D.C. No. 2:20-CR-00122-SWS-1)
  MARQUES ALAN CHARGING CROW,                                   (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Federal inmate Marques Alan Charging Crow, pro se, appeals the district

 court’s order authorizing payment of restitution from his inmate trust account.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       Mr. Charging Crow was convicted of several federal offenses in 2020. He was

 sentenced to 456 months in prison and ordered to pay $8478.85 in restitution. On

 November 4, 2021, the United States filed a “Motion To Authorize Payment From



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-8011     Document: 010110776192          Date Filed: 12/01/2022      Page: 2



 Inmate Trust Account” requesting that the district court enter an order authorizing the

 Bureau of Prisons “to turnover to the Clerk of Court $2,000.00 held in [Mr. Charging

 Crow’s] inmate trust account as payment toward the Court ordered restitution.”

 R., Vol. 1 at 48. That same day, the United States mailed a copy of the motion to

 Mr. Charging Crow, first-class postage prepaid.

        Under Local Rule 7.1(b)(1)(B), Mr. Charging Crow had “fourteen (14) days

 after the filing of the motion to file a written response . . . in opposition to the

 motion.” The Rule further provides that “[t]he Court may, in its discretion, consider

 the failure of a responding party to file a timely response as a confession of the

 motion.” Id.

        Having received no response, on November 29, 2021, the district court entered

 an order authorizing the payment. But on February 18, 2022, Mr. Charging Crow

 filed a response in opposition to the motion to authorize payment. He alleged that the

 source of the funds was an annuity payment from the Eastern Shoshone Native

 American tribe, which “[is] exempt from seizure,” and asked the court “deny the

 motion [for authorization] and restore the funds immediately.” R., Vol. 1 at 56. The

 court denied the motion the same day it was filed. In addition to noting the belated

 response, the court rejected Mr. Charging Crow’s “contention [on the merits] that his

 Eastern Shoshone annuity payments are exempt from seizure to pay back restitution.”

 Id. at 58-59 (footnote and internal quotation marks omitted). Mr. Charging Crow

 appeals.



                                              2
Appellate Case: 22-8011     Document: 010110776192          Date Filed: 12/01/2022        Page: 3



        “We review the district court’s interpretation of the statute de novo and its

 decision to authorize payment under [18 U.S.C.] § 3664(n) for abuse of discretion.”

 United States v. Kidd, 23 F.4th 781, 785 (8th Cir. 2022).

        Mr. Charging Crow’s brief on appeal contains two arguments: (1) “[u]nder

 26 U.S.C. § 6334(a)(6), the funds were exempt from collection because they were

 dispersed from a Native American annuity fund”; and (2) he was denied due process

 when the court “encumber[ed] . . . the funds without first notifying [him] and

 providing an opportunity to be heard.” Aplt. Opening Br. at 3. He is mistaken.

        “[A]n order of restitution . . . is a lien in favor of the United States on all

 property and rights to property of the person [ordered to pay restitution] as if the

 liability of the person . . . were a liability for a tax assessed under the Internal

 Revenue Code.” 18 U.S.C. § 3613(c). To be sure, the Internal Revenue Code

 exempts certain property from levy, including

        [a]nnuity or pension payments under the Railroad Retirement Act, benefits
        under the Railroad Unemployment Insurance Act, special pension
        payments received by a person whose name has been entered on the Army,
        Navy, Air Force, and Coast Guard Medal of Honor roll . . ., and annuities
        based on retired or retainer pay under chapter 73 of title 10 of the United
        States Code.
 26 U.S.C. § 6334(a)(6). But none of the exemptions include annuity payments from

 a Native American tribe.

        There is also no merit to Mr. Charging Crow’s argument that he was denied

 due process. The United States served a copy of its motion on him, and the district

 court promptly considered his belated response in opposition and entered its order.


                                              3
Appellate Case: 22-8011   Document: 010110776192        Date Filed: 12/01/2022   Page: 4



 Nothing more was required. See Elliott v. Martinez, 675 F.3d 1241, 1245 (10th Cir.

 2012) (“The core of due process is the right to notice and a meaningful opportunity to

 be heard.” (internal quotation marks omitted)).

       The judgment of the district court is affirmed. We grant Mr. Charging Crow’s

 motion for leave to proceed on appeal without prepayment of costs and fees.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                           4